Citation Nr: 1513798	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include obstructive sleep apnea, also claimed due to Agent Orange herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, also claimed due to Agent Orange herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1970, to include 17 days of foreign service in Vietnam in September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. The Veteran had a hearing before the Board in October 2014 and the transcript is of record.

The Board notes the RO specifically denied a claim seeking entitlement to service connection for sleep apnea in an August 2014 rating decision and the Veteran subsequently filed an August 2014 notice of disagreement.  Despite the RO's actions, the Board finds the matter was already on appeal as part of the Veteran's original claim seeking entitlement to service connection for a respiratory condition in 2011.  After the February 2012 denial, the Veteran specifically indicated he slept with a breathing machine and had been diagnosed with sleep apnea.  The April 2013 Statement of the Case (SOC) recharacterized the respiratory disorder issue to include sleep apnea and denied the claim on the merits.  The Veteran continued his appeal in an April 2013 substantive appeal and testified before the Board as to all respiratory conditions, to include sleep apnea.  Thus, the matter is properly before the Board on appeal here.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran claims he suffered with depression continuously since returning from Vietnam, but did not seek treatment until his wife passed away in 2011.  The Veteran originally claimed in 2011 that he suffered with respiratory problems, to include a chronic cough, since the 1980s, over one decade after service.  This is consistent with his testimony before the Board in 2014.  In contrast, in an April 2013 statement, the Veteran contends his respiratory problems began in the 1970s shortly after separation from service.  He further indicated he was not diagnosed with sleep apnea until 1999, although his wife had complained of his snoring for years.  

Service treatment records are silent as to any complaints, treatment, or diagnoses related to depression or respiratory disorders.  Since service, the only medical records related to these claims include an August 1994 emergency room record and VA outpatient treatment records from 2011 to 2014.  There are no records of treatment for over two decades after separation from service.

In August 1994 the Veteran presented to a private emergency room complaining of chest pain for six months.  Diagnostic tests at that time, however, were within normal limits.  VA outpatient treatment records confirm complaints of trouble sleeping and respiratory disturbances in 2012.  A sleep study was ordered, and the Veteran was diagnosed with mild obstructive sleep apnea in October 2012.  VA outpatient treatment records from 2012 also confirm ongoing treatment for complaints of depression, anxiety, and insomnia.  The Veteran was diagnosed with an adjustment disorder in February 2012 finding the Veteran was coping with the death of his wife in 2011 and, prior to that time, being laid off from his job.  He was diagnosed with depression specifically in August 2012.  None of the records indicate a nexus to service or Agent Orange exposure.

The Veteran testified as to continuous symptoms of depression since service and believing in his heart that his respiratory problems and depression are related to his service in Vietnam, to include Agent Orange exposure.

The Veteran's military personnel records confirm his presence in Vietnam in September 1970, during the Vietnam War Era.  Thus, his exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6) (2014).  Neither sleep apnea nor depression, however, are conditions presumptively associated with Agent Orange exposure.  See 38 C.F.R. § 3.310(e).  

In light of the Veteran's testimony of continuous symptoms since service and his confirmed presence in Vietnam, a VA examination is necessary to ascertain whether he has any respiratory disorder or psychiatric disorder related to his service in Vietnam, to include Agent Orange exposure.

The RO/AMC must also take this opportunity to obtain any recent VA outpatient treatment records from February 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient treatment records from February 2014 to the present. All efforts to obtain VA records should be fully documented.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate psychiatric VA examination to determine the nature and etiology of any and all psychiatric disorders found, to include depression.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  

The examiner is directed, for purposes of this examination, to accept as true the Veteran's reported history of symptoms since service.  The examiner should also be informed of the Veteran's confirmed service in Vietnam with presumed Agent Orange herbicide exposure.

Based on the examination and review of the records, the examiner should identify all acquired psychiatric diagnoses found and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service in light of the described in-service events, presumed Agent Orange exposure, treatment since service, and described symptoms since service.  

The examiner must provide a complete rationale for any opinion expressed.

3.  After the above is completed and records are obtained to the extent available, schedule to Veteran for an appropriate VA examination to determine the nature and etiology of any and all respiratory disorders found, to include sleep apnea.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

The examiner is directed to consider the Veteran's lay description of symptoms since service. The examiner should also be informed of the Veteran's confirmed service in Vietnam with presumed Agent Orange herbicide exposure. 

Based on the examination and review of the records, the examiner should identify all respiratory diagnoses found, to include sleep apnea, and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service in light of the described in-service events, presumed Agent Orange exposure, treatment since service, and described symptoms since service.  

The examiner must provide a complete rationale for any opinion expressed.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5. Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

